Citation Nr: 1128764	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a middle back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On September 23, 2009, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

The Board notes that this case was previously before the Board in January 2010, at which time the Board remanded the matters listed above for additional evidentiary development.  

(The decision below addresses the Veteran's claim of service connection for a middle back disability.  The claims of service connection for right and left shoulder disabilities are addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran has a chronic strain of the left paravertebral upper thoracic musculature that is as likely as not related to military service.



CONCLUSION OF LAW

The Veteran has a chronic strain of the left paravertebral upper thoracic musculature that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In accordance with the Board's January 2010 remand, the Veteran was provided with a VA examination to determine whether she had a current middle back disability and, if so, the likelihood that any such disability was related to service.  The Veteran was afforded an examination in February 2010.  Results of that examination, to include x-rays referenced by the examiner, show that the Veteran had a chronic strain of the left paravertebral upper thoracic musculature.  The examiner reviewed the claims file, noting that the Veteran's service treatment records (STRs) showed numerous complaints of back and neck pain.  (An August 1977 physical therapy note shows that the Veteran had presented with complaints of soreness in her paraspinal (thoracic) muscles; the assessment was recurrent strain.)  The examiner noted that the Veteran's service duties as a telephone technician required her to move and lift heavy objects, including pulling heavy cables.  The examiner also reviewed the post-service medical evidence, noting treatment for complaints of back and neck pain, to include a December 1986 diagnosis of "cervical, thoracic strain."  The examiner further reported that the Veteran had been involved in a motor vehicle accident in April 2002, which involved a possible neck sprain.  The VA examiner also considered the report of an October 2008 VA examination, in which the Veteran was diagnosed with a cervical sprain with minimal cervical spondylosis, which was felt to be due to the aging process rather than to military service.  

Upon review of the evidence of record and examination of the Veteran, the VA examiner opined that the Veteran's chronic thoracic (middle back) strain and related symptoms "appear to be, in part, related to her service connected activities."  The examiner indicated that he would relate 25 percent of the Veteran's current middle back disability to service.  

The Board notes that there is no evidence of record to refute the VA examiner's opinion that the Veteran's middle back disability is at least, in part, related to service.  The Board finds that the examination report is sufficiently detailed and based upon the evidence of record, to include the Veteran's prior medical history, intervening motor vehicle accident and back strain, and the October 2008 VA examination report.  Given the examiner's consideration of the evidence and assessment of the Veteran's current disability, the Board finds no reason to discount the adequacy of the February 2010 VA examination report.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing when a medical opinion arising from a medical examination is considered adequate).

Further, the Veteran's STRs show that she reported back pain as a result of "pulling cable" in service.  The post-service treatment records also document treatment for middle back pain and contain the Veteran's assertions that she has had back pain on and off since service.  The Board finds no basis in the record to discredit the Veteran's assertions regarding the onset or continuity of symptoms related to her middle back.  

In sum, the Board finds that the Veteran has a current diagnosis of a middle back disability that has been linked to her active duty.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for a chronic strain of the left paravertebral upper thoracic musculature is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for a chronic strain of the left paravertebral upper thoracic musculature is granted.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.
For the reasons set forth below, the Board finds that with regard to the Veteran's claims of service connection for right and left shoulder disabilities, further evidentiary development is required to comply with the terms of the earlier remand.  Thus, the Board finds that it is necessary to remand the claim again so that the development required by the January 2010 remand may be accomplished.  See Barr and Stegall, both supra. 

In its January 2010 remand, the Board acknowledged the Veteran's assertions that she experienced shoulder pain in service and found there to be nothing in the record to indicate that those statements were not credible.  The Board then noted that a review of the Veteran's service and post-service treatment records revealed that, in 1977, the Veteran had a series of injuries involving her shoulders and back as a result of pulling cable, and that after service, she underwent physical therapy for shoulder pain.  Specifically, in June 1977, she was treated for pain radiating to the center of her shoulders; in July 1977, she was again treated for shoulder pain; in August 1977 she underwent physical therapy for recurrent strains and complaints of scapular, paraspinal (thoracic), and upper trapezius pain; and an undated report from Kaiser Permanente showed physical therapy treatment for shoulder pain.  

The Board thus directed the agency of original jurisdiction (AOJ) to obtain a medical opinion to ascertain whether the Veteran had a current left or right shoulder disability and to determine the etiology of any such disability.  In the February 2010 examination report, the VA examiner noted a history of chronic strain of both shoulders, but found no indication of residual disability or functional impairment of the right shoulder.  The examiner found that the Veteran had an indication of chronic strain of the left shoulder musculature, which appeared to be "predominantly in relation to a problem of cervical spine spondylosis."  The examiner then opined: "With regard to the left shoulder, [the Veteran's] symptoms appear to be predominantly associated with referred symptomatology from the cervical spine[,] and it would be my opinion that the current condition of her right shoulder is less likely as not . . . caused by or the result of her service[-]connected activities."  

The Board finds that the February 2010 VA examiner's assessment of the Veteran's right and left shoulder is in need of clarification.  On the one hand, it appears that the examiner concluded that the Veteran does not have a right shoulder disability; however, the examiner then opined that the Veteran's "current condition of the right shoulder" (emphasis added) was less likely than not related to service.  As the examiner noted that the Veteran had no complaints related to her right shoulder, it is unclear what "current condition" the examiner is referring to or whether any current disability indeed exists.  Further, as to the left shoulder, it is unclear whether the Veteran's left shoulder symptoms are merely referred symptoms emanating from a cervical spine disability or whether she in fact has some left shoulder pathology independent of her referred pain.  Additionally, the question is raised by the examiner's comments as to whether her cervical spine disability somehow caused or made worse a left shoulder disability and related symptoms.  Given the confusion created by the comments regarding referred symptoms and the "chronic" nature of conditions of the shoulders, the Board finds that clarification of the opinion necessary before it can decide the Veteran's claims of service connection for left and right shoulder disabilities.

The Board notes that according to the San Diego, California, VA medical center's (VAMC's) website, the physician who performed the February 2010 examination is no longer practicing at the San Diego VAMC.  However, the examiner who performed the October 2008 spine examination is listed as a physician at the San Diego VAMC.  Given the October 2008 examiner's familiarity with the Veteran's case, the Board finds that the claims file should be returned the VA examiner who provided the October 2008 opinion, if available, for clarification.  Specifically, the examiner should be asked to determine, based on the evidence of record, whether the Veteran in fact has any pathology of either shoulder that can be diagnosed other than referred symptoms due to cervical spine pathology and, if so, whether such diagnosed disability can be attributed to military service.  The examiner should comment on whether the Veteran currently suffers from a shoulder strain independent from her cervical spine disability and, if so, whether it is at least as likely as not that that shoulder strain is related to service.  The examiner should also comment on whether some other disability, such as the strain of the thoracic musculature, has caused or made worse a shoulder disability.

The Board also notes that although the February 2010 VA examiner indicated that x-rays of the Veteran's shoulders were taken as a part of that examination, the x-ray reports do not appear in the record.  Accordingly, on remand, the AOJ should obtain the report of any x-rays taken in connection with the February 2010 VA examination and associate those records with the claims file.  See Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005) (requiring VA to obtain relevant records).

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her left or right shoulder since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ should query the San Diego VAMC and request copies of the reports of any x-rays taken in connection with the February 2010 VA examination.  Any records should be associated with the claims folder.

3.  After action requested in paragraphs 1 and 2 above is completed, the claims folder, and a copy of this remand, must be provided to and reviewed by the examiner who conducted the October 2008 examination.  (If the physician who conducted the February 2010 examination is still available, both examiners should be asked to address the following, consult with each other, and arrive at a consensus opinion.)  The examiner should be asked to provide an opinion as to whether the Veteran has symptoms of a left or right shoulder disability and, if so, whether those symptoms can be accounted for by any diagnosed shoulder pathology, or whether any such symptoms are related to the Veteran's cervical spine disability, such as might be due to radiculopathy.  The examiner should also comment on whether the Veteran currently suffers from a left or right shoulder strain independent from her cervical spine disability and, if so, provide an opinion as to whether it is at least as likely as not that any such shoulder strain is related to military service.  The examiner should also comment on whether the Veteran's thoracic musculature problems or cervical spine disability has caused or made worse a shoulder disability.

If the examiner determines that she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional 

evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.  If another examination is required to formulate an opinion, or if neither the October 2008 nor the February 2010 examiner is available, another examination should be scheduled in order for the questions set out above to be answered.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be readjudicated.  If a benefit sought on appeal is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


